Exhibit 10.1

 

 

The Howard Hughes Corporation

2020 Equity Incentive Plan

 

Article 1. Establishment & Purpose

 

1.1 Establishment. The Howard Hughes Corporation, a Delaware corporation, hereby
establishes The Howard Hughes Corporation 2020 Equity Incentive Plan, subject to
approval of the Company’s stockholders at the Company’s 2020 Annual Meeting of
Stockholders (as amended or modified from time to time, the “Plan”), as set
forth in this document.

 

1.2 Purpose of the Plan. The purpose of this Plan is to attract, retain and
motivate officers, employees, non-employee directors and consultants providing
services to the Company or any of its Subsidiaries or Affiliates and to promote
the success of the Company’s business by providing the participants of the Plan
with appropriate incentives.

 

Article 2. Definitions

 

Whenever capitalized in the Plan, the following terms shall have the meanings
set forth below.

 

2.1 “Affiliate” means any entity that the Company, either directly or
indirectly, is in common control with, is controlled by or controls; provided,
however, to the extent that Awards must cover “service recipient stock” in order
to comply with Section 409A, “Affiliate” shall be limited to those entities
which could qualify as an “eligible issuer” under Section 409A.

 

2.2 “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Other Stock-Based Award that is granted under the Plan.

 

2.3 “Award Agreement” means a written agreement entered into by the Company and
a Participant setting forth the terms and provisions applicable to an Award
granted under this Plan.

 

2.4 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

2.5 “Board” means the Board of Directors of the Company.

 

2.6 “Cause” means, as to any Participant, unless the applicable Award Agreement
states otherwise, (i) if such Participant is party to an employment, consulting,
or similar type of agreement (each, an “Employment Agreement”) that contains a
definition of “Cause” at the applicable time of determination, “Cause” as
defined therein, or (ii) if the Participant is not so a party, (A) the
Participant is charged with (x) a felony, or (y) a misdemeanor relating to the
business of the Company or any of its Affiliates or involving moral turpitude;
(B) the Participant’s willful failure to substantially perform his or her duties
with the Company or any of its Affiliates (other than any such failure resulting
from incapacity due to physical or mental illness); (C) the Participant’s
engaging in (x) material misconduct or wrongdoing, or illegal conduct in the
course of carrying out the Participant’s duties with the Company or any of its
Affiliates, or (y) any act of material dishonesty involving the Participant’s
employment with the Company or any of its Affiliates (including, without
limitation, fraud, misappropriation, or embezzlement); (D) the Participant’s
material breach of any written agreement with the Company or any of its
Affiliates; (E) the Participant’s material violation of the Company’s (or any of
its Affiliates’) code of conduct, employee handbook or other policies applicable
to the Participant (including, without limitation, any policy regarding sexual
harassment or discrimination); or (F) the Participant’s failure to reasonably
cooperate with an investigation by any governmental authority; provided, in any
case, that a Participant’s resignation after an event that would be grounds for
a termination for Cause will be treated as a termination for Cause hereunder.

 



1

 

 

2.7 “Change of Control” unless otherwise specified in the Award Agreement, means
the occurrence of any of the following events:

 

(a)any consolidation, amalgamation, or merger of the Company with or into any
other Person, or any other corporate reorganization, business combination,
transaction or transfer of securities of the Company by its stockholders, or a
series of transactions (including the acquisition of capital stock of the
Company), whether or not the Company is a party thereto, in which the
stockholders of the Company immediately prior to such consolidation, merger,
reorganization, business combination or transaction, collectively have
Beneficial Ownership, directly or indirectly, of capital stock representing
directly, or indirectly through one or more entities, less than fifty percent
(50%) of the equity (measured by economic value or voting power (by contract,
share ownership or otherwise)) of the Company or other surviving entity
immediately after such consolidation, merger, reorganization, business
combination or transaction;

 

(b)the sale or disposition, in one transaction or a series of related
transactions, of all or substantially all of the assets of the Company to any
Person;

 

(c)during any period of twelve consecutive months, individuals who as of the
beginning of such period constituted the entire Board (together with any new
directors whose election by such Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors of the Company, then still in office, who were directors at the
beginning of the period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority thereof;
or

 

(d)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, if a Change of Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in clause (a), (b), (c), or (d) above with
respect to such Award (or portion thereof) shall only constitute a Change of
Control for purposes of the payment timing of such Award if such transaction
also constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

 

The Committee shall have full and final authority, which shall be exercised in
its sole discretion, to construe or resolve any ambiguity in the foregoing
definition; provided that any exercise of authority in conjunction with a
determination of whether a Change of Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

 

2.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

2.9 “Committee” means the Compensation Committee of the Board or any other
committee designated by the Board to administer this Plan. To the extent
applicable, the Committee shall have at least two members, each of whom shall be
(i) a Non-Employee Director and (ii) an “independent director” within the
meaning of the listing requirements of any exchange on which the Company is
listed.

 

2.10 “Consultant” means any person or entity that provides bona fide services to
the Company or any Affiliate or Subsidiary as a consultant or advisor, excluding
any Employee or Director, and that may be offered securities registrable
pursuant to a registration statement on Form S-8 under the Securities Act of
1933, as amended, and any successor thereto.

 

2.11 “Company” means The Howard Hughes Corporation, a Delaware corporation, and
any successor thereto.

 

2.12 “Director” means a member of the Board who is not an Employee.

 

2.13 “Director Award Limit” shall have the meaning set forth in Section 5.2.

 

2.14 “Effective Date” means the date set forth in Section 13.20.

 



2

 

 

2.15 “Employee” means an officer or other employee of the Company, a Subsidiary
or Affiliate, including a member of the Board who is an employee of the Company,
a Subsidiary or Affiliate.

 

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

2.17 “Fair Market Value” means, as of any date, the per Share value determined
as follows, in accordance with applicable provisions of Section 409A:

 

(a)The closing price of a Share on a recognized national exchange or any
established over-the-counter trading system on which dealings take place, or if
no trades were made on any such day, the immediately preceding day on which
trades were made; or

 

(b)In the absence of an established market for the Shares of the type described
in (a) above, the per Share Fair Market Value thereof shall be determined by the
Committee in good faith and in accordance with applicable provisions of
Section 409A.

 

2.18 “Incentive Stock Option” means an Option intended to meet the requirements
of an incentive stock option as defined in Section 422 of the Code and
designated as an Incentive Stock Option.

 

2.19 “Non-Employee Director” means a person defined in
Rule 16b-3(b)(3) promulgated by the Securities and Exchange Commission under the
Exchange Act, or any successor definition adopted by the Securities and Exchange
Commission.

 

2.20 “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

2.21 “Other Stock-Based Award” means any right granted under Article 9 of the
Plan.

 

2.22 “Option” means any stock option granted under Article 6 of the Plan.

 

2.23 “Option Price” means the purchase price per Share subject to an Option, as
determined pursuant to Section 6.2 of the Plan.

 

2.24 “Participant” means any eligible Employee, Director, or Consultant as set
forth in Section 4.1 to whom an Award is granted.

 

2.25 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

2.26 “Plan” shall have the meaning ascribed to such term in Section 1.1 hereof.

 

2.27 “Restricted Stock” means an Award of Shares, which Shares are subject to
forfeiture upon the occurrence of specified events (or failure of specified
events) to occur, granted under Article 8 of the Plan.

 

2.28 “Restricted Stock Unit” or “RSU” means an unfunded and unsecured promise to
deliver Shares, cash, other securities, or other property, subject to certain
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time, or a requirement that certain subjective or objective
performance goals are satisfied).

 

2.29 “Restriction Period” means the period during which Restricted Stock awarded
under Article 8 of the Plan is subject to forfeiture.

 

2.30 “Service” means service as an Employee, Director or Consultant.

 

2.31 “Share” means a share of common stock of the Company, par value $0.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Article 11 hereof.

 

2.32 “Stock Appreciation Right” means any right granted under Article 7 of the
Plan.

 



3

 

 

2.33 “Subsidiary” means any corporation, partnership, limited liability company
or other legal entity of which the Company, directly or indirectly, owns stock
or other equity interests possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock or other equity interests (as
determined in a manner consistent with Section 409A).

 

2.34 “Ten Percent Shareholder” means a person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
Section 424(d) of the Code), stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or a
Subsidiary or Affiliate.

 

Article 3. Administration

 

3.1 Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full power to interpret and administer the Plan and Award
Agreements and full authority to select the Employees, Directors and Consultants
to whom Awards will be granted, and to determine the type and amount of Awards
to be granted to each such Employee, Director or Consultant, and the terms and
conditions of Awards and Award Agreements. Without limiting the generality of
the foregoing, the Committee may, in its sole discretion but subject to the
limitations in Article 12, clarify, construe or resolve any ambiguity in any
provision of the Plan or any Award Agreement, extend the term or period of
exercisability of any Awards, or waive any terms or conditions applicable to any
Award. Awards may, in the discretion of the Committee, be made under the Plan in
assumption of, or in substitution for, outstanding awards previously granted by
the Company or any of its Subsidiaries or Affiliates or a company acquired by
the Company or with which the Company combines. The Committee shall have full
and exclusive discretionary power to adopt rules, forms, instruments, and
guidelines for administering the Plan as the Committee deems necessary or
proper. All actions taken and all interpretations and determinations made by the
Committee or by the Board (or any other committee or sub-committee thereof), as
applicable, shall be final and binding upon the Participants, the Company, and
all other interested individuals. Notwithstanding anything to the contrary in
the Plan or in any Award Agreement, the Board may, in its sole discretion, at
any time and from time to time, grant Awards and administer the Plan with
respect to Awards, or interpret the terms and provisions of the Plan and any
applicable Award Agreement, in each case subject to the applicable rules of the
securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted. In any such case, the Board shall have all the authority
granted to the Committee under the Plan and any Award Agreement.

 

3.2 Delegation. The Committee may delegate to one or more of its members or one
or more executive officers of the Company such administrative duties or powers
as it may deem advisable; provided that no delegation shall be permitted under
the Plan that is prohibited by applicable law.

 

3.3 Indemnification. No member of the Board, the Committee, or any employee or
agent of the Company or any of its Affiliates (each such Person, an
“Indemnifiable Person”) shall be liable for any action taken or omitted to be
taken or any determination made with respect to the Plan or any Award hereunder
(except as provided in this Section 3.3). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit, or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made with respect to the Plan or any
Award hereunder and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit, or proceeding against such Indemnifiable Person, and the Company shall
advance to such Indemnifiable Person any such expenses promptly upon written
request (which request shall include an undertaking by the Indemnifiable Person
to repay the amount of such advance if it shall ultimately be determined, as
provided below, that the Indemnifiable Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit, or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnifiable
Person to the extent that such right of indemnification is otherwise prohibited
by law, by the organizational documents of the Company or its applicable
Affiliate, or the applicable directors’ and officers’ indemnification insurance
policy maintained by the Company or its applicable Affiliate. The foregoing
right of indemnification shall not be exclusive of or otherwise supersede any
other rights of indemnification to which such Indemnifiable Persons may be
entitled under the organizational documents of the Company or its applicable
Affiliates, as a matter of law, under an individual indemnification agreement or
contract, or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold such Indemnifiable Persons
harmless.

 



4

 

 

Article 4. Eligibility and Participation; Vesting

 

4.1 Eligibility. Participants will consist of such Employees, Directors and
Consultants as the Committee in its sole discretion determines and whom the
Committee may designate from time to time to receive Awards. Designation of a
Participant in any year shall not require the Committee to designate such person
to receive an Award in any other year or, once designated, to receive the same
type or amount of Award as granted to the Participant in any other year.

 

4.2 Type of Awards. Awards under the Plan may be granted in any one or a
combination of: (a) Options, (b) Stock Appreciation Rights, (c) Restricted
Stock, (d) RSUs and (e) Other Stock-Based Awards. Awards granted under the Plan
shall be evidenced by Award Agreements (which need not be identical) that
provide additional terms and conditions associated with such Awards, as
determined by the Committee in its sole discretion; provided, however, that,
except as otherwise contemplated by the terms of the Plan, in the event of any
conflict between the provisions of the Plan and any such Award Agreement, the
provisions of the Plan shall prevail.

 

4.3 Vesting. The Committee may condition the grant of any Award under the Plan
or the vesting of any such Award upon the achievement or satisfaction of one or
more condition(s) (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time, or a requirement that certain subjective or objective
performance goals are satisfied), as specified in the applicable Award
Agreement; provided, however, that a number of Shares equal to no more than five
percent (5%) of the Absolute Share Limit (as adjusted pursuant to Article 11)
shall be subject to Awards granted to Participants with vesting conditions that
lapse over a period of less than one (1) year (it being understood that, in the
case of a Non-Employee Director, an Award may be granted to such Non-Employee
Director on or promptly following the Company’s annual meeting of stockholders
in a given year that vests upon the Company’s annual meeting of stockholders in
the following year that occurs at least fifty (50) weeks following such
preceding meeting without counting against this limitation). If the specified
conditions are not so achieved or satisfied, the Committee shall not grant such
Award to such Participant or the Award shall not vest and shall be forfeited, as
applicable, unless otherwise determined by the Committee in its sole discretion.

 

Article 5. Shares Subject to the Plan and Maximum Awards

 

5.1 General. Subject to adjustment as provided in Article 11 hereof, the maximum
number of Shares available for issuance to Participants pursuant to Awards under
the Plan is 1,350,000 Shares (the “Absolute Share Limit”). The number of Shares
available for granting Incentive Stock Options under the Plan shall not exceed
the Absolute Share Limit, subject to Article 11 hereof and the provisions of
Sections 422 or 424 of the Code and any successor provisions. The Shares
available for issuance under the Plan may consist, in whole or in part, of
authorized and unissued Shares or treasury Shares.

 

5.2 Director Award Limits. The aggregate Awards granted under the Plan to any
Director in any fiscal year shall not exceed a total value of $675,000,
calculating the value of any such Awards based on the grant date fair value of
such Awards for financial reporting purposes (the “Director Award Limit”).

 

5.3 Share Recycling. In the event that any outstanding Award expires, is
forfeited, canceled or otherwise terminated without the issuance of Shares or is
otherwise settled for cash, the Shares subject to such Award, to the extent of
any such forfeiture, cancellation, expiration, termination or settlement for
cash, shall again be available for Awards under the Plan; provided, however,
that any Shares (x) withheld or tendered in payment of any applicable Option
Price, grant price, strike price, or taxes relating to any Award, or
(y) repurchased by the Company using proceeds from exercise of an Option, shall
be deemed to constitute Shares issued to the applicable Participant and shall
not again be available for Awards under the Plan. For the avoidance of doubt,
the gross number of Shares underlying a stock-settled Stock Appreciation Right
shall reduce the Absolute Share Limit when such Stock Appreciation Right is
settled in Shares.

 

5

 

 

5.4 Substitute Awards. Awards may, in the sole discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
Awards previously granted by an entity directly or indirectly acquired by the
Company or with which the Company combines (“Substitute Awards”). Substitute
Awards shall not be counted against the Absolute Share Limit or a Participant’s
Director Award Limit; provided, that Substitute Awards issued in connection with
the assumption of, or in substitution for, outstanding Options intended to
qualify as Incentive Stock Options shall be counted against the aggregate number
of Shares available for Awards of Incentive Stock Options under the Plan.
Subject to applicable stock exchange requirements and applicable law, available
shares under a stockholder-approved plan of an entity directly or indirectly
acquired by the Company or with which the Company combines (as appropriately
adjusted to reflect the acquisition or combination transaction) may be used for
Awards under the Plan and shall not reduce the number of Shares available for
issuance under the Plan.

 

Article 6. Stock Options

 

6.1 Grant of Options. The Committee is hereby authorized to grant Options to
Participants. Each Option shall permit a Participant to purchase from the
Company a stated number of Shares at an Option Price established by the
Committee, subject to the terms and conditions described in this Article 6 and
to such additional terms and conditions, as established by the Committee, in its
sole discretion, that are consistent with the provisions of the Plan. Options
shall be designated as either Incentive Stock Options or Nonqualified Stock
Options, provided that Options granted to Directors shall be Nonqualified Stock
Options. An Option granted as an Incentive Stock Option shall, to the extent it
fails to qualify as an Incentive Stock Option, be treated as a Nonqualified
Stock Option. Neither the Committee, the Board, the Company, any of its
Subsidiaries or Affiliates, nor any of their employees and representatives shall
be liable to any Participant or to any other Person if it is determined that an
Option intended to be an Incentive Stock Option does not qualify as an Incentive
Stock Option. Each Option shall be evidenced by an Award Agreement which shall
state the number of Shares covered by such Option. Such agreements shall conform
to the requirements of the Plan, and may contain such other provisions, as the
Committee shall deem advisable.

 

6.2 Terms of Option Grant. The Option Price shall be determined by the Committee
at the time of grant, but shall not be less than one-hundred percent (100%) of
the Fair Market Value of a Share on the date of grant. In the case of any
Incentive Stock Option granted to a Ten Percent Shareholder, the Option Price
shall not be less than one-hundred-ten percent (110%) of the Fair Market Value
of a Share on the date of grant.

 

6.3 Option Term. The term of each Option shall be determined by the Committee at
the time of grant and shall be stated in the Award Agreement, but in no event
shall such term be greater than ten (10) years (or, in the case of an Incentive
Stock Option granted to a Ten Percent Shareholder, five (5) years).

 

6.4 Method of Exercise. Except as otherwise provided in the Plan or in an Award
Agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then vested and/or exercisable. For purposes of this
Article 6, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i), (ii), (iii) or
(iv) of the following sentence (including the applicable tax withholding
pursuant to Section 13.4 of the Plan). The aggregate Option Price for the Shares
as to which an Option is exercised shall be paid to the Company in full at the
time of exercise at the election of the Participant (i) in cash or its
equivalent (e.g., by cashier’s check), (ii) to the extent permitted by the
Committee, in Shares (whether or not previously owned by the Participant) having
a Fair Market Value equal to the aggregate Option Price for the Shares being
purchased and satisfying such other requirements as may be imposed by the
Committee, (iii) partly in cash and, to the extent permitted by the Committee,
partly in such Shares (as described in (ii) above) or (iv) if there is a public
market for the Shares at such time, subject to such requirements as may be
imposed by the Committee, through the delivery of irrevocable instructions to a
broker to sell Shares obtained upon the exercise of the Option and to deliver
promptly to the Company an amount out of the proceeds of such sale equal to the
aggregate Option Price for the Shares being purchased. The Committee may
prescribe any other method of payment that it determines to be consistent with
applicable law and the purpose of the Plan.

 

6.5 Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to employees of the Company or of a “parent corporation” or
“subsidiary corporation” (as such terms are defined in Section 424 of the Code)
at the date of grant. The aggregate Fair Market Value (generally determined as
of the time the Option is granted) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year under all plans of the Company and of any “parent corporation” or
“subsidiary corporation” shall not exceed one hundred thousand dollars
($100,000), or the Option shall be treated as a Nonqualified Stock Option. For
purposes of the preceding sentence, Incentive Stock Options will be taken into
account generally in the order in which they are granted. Each provision of the
Plan and each Award Agreement relating to an Incentive Stock Option shall be
construed so that each Incentive Stock Option shall be an incentive stock option
as defined in Section 422 of the Code, and any provisions of the Award Agreement
thereof that cannot be so construed shall be disregarded.

 



6

 

 

Article 7. Stock Appreciation Rights

 

7.1 Grant of Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Participants, including a grant of Stock
Appreciation Rights in tandem with any Option at the same time such Option is
granted (a “Tandem SAR”). Stock Appreciation Rights shall be evidenced by Award
Agreements that shall conform to the requirements of the Plan and may contain
such other provisions, as the Committee shall deem advisable. Subject to the
terms of the Plan and any applicable Award Agreement, a Stock Appreciation Right
granted under the Plan shall confer on the holder thereof a right to receive,
upon exercise thereof, the excess of (a) the Fair Market Value of a specified
number of Shares on the date of exercise over (b) the grant price or strike
price of the right as specified by the Committee on the date of the grant. Such
payment may be in the form of cash, Shares, other property or any combination
thereof, as the Committee shall determine in its sole discretion.

 

7.2 Terms of Stock Appreciation Right. Subject to the terms of the Plan and any
applicable Award Agreement, the grant price or strike price (which shall not be
less than one hundred percent (100%) of the Fair Market Value of a Share on the
date of grant), term, methods of exercise, methods of settlement, and any other
terms and conditions of any Stock Appreciation Right shall be as determined by
the Committee. The Committee may impose such other conditions or restrictions on
the exercise of any Stock Appreciation Right as it may deem appropriate. No
Stock Appreciation Right shall have a term of more than ten (10) years from the
date of grant.

 

7.3 Tandem Stock Appreciation Rights and Options. A Tandem SAR shall be
exercisable only to the extent that the related Option is exercisable and shall
expire no later than the expiration of the related Option. Upon the exercise of
all or a portion of a Tandem SAR, a Participant shall be required to forfeit the
right to purchase an equivalent portion of the related Option (and, when a Share
is purchased under the related Option, the Participant shall be required to
forfeit an equivalent portion of the Stock Appreciation Right).

 

Article 8. Restricted Stock and Restricted Stock Units

 

8.1 Grant of Restricted Stock and Restricted Stock Units. An Award of Restricted
Stock is a grant by the Committee of a specified number of Shares to the
Participant, which Shares are subject to forfeiture upon the occurrence of
specified events (or failure of specified events to occur). An Award of
Restricted Stock Units (or RSUs) is a grant by the Committee of an unfunded and
unsecured promise to deliver a specified number of Shares or a specified amount
of cash, other securities, or other property (which may be valued by reference
to a specified number of Shares or otherwise) upon the occurrence of specified
events. Restricted Stock and RSUs shall be evidenced by an Award Agreement,
which shall conform to the requirements of the Plan and may contain such other
provisions, as the Committee shall deem advisable.

 

8.2 Terms of Restricted Stock and RSU Awards. Each Award Agreement evidencing a
Restricted Stock or RSU grant shall specify the period(s) of restriction, the
number of Shares subject to the Award, the performance, employment or other
conditions (including the termination of a Participant’s Service whether due to
death, disability or other reason) under which the Restricted Stock or RSUs may
vest or be forfeited to the Company and such other provisions as the Committee
shall determine.

 

8.3 Stock Certificates and Book-Entry Notation; Escrow or Similar Arrangement.
Upon the grant of Restricted Stock, the Committee shall cause a stock
certificate registered in the name of the Participant to be issued or shall
cause Shares to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under an
Award Agreement or as otherwise determined by the Committee) an agreement
evidencing an Award of Restricted Stock and, if applicable, an escrow agreement
and blank stock power within the amount of time specified by the Committee, the
Award shall be null and void. To the extent shares of Restricted Stock are
forfeited, any stock certificates issued to the Participant evidencing such
shares shall be returned to the Company, and all rights of the Participant to
such shares and as a stockholder with respect thereto shall terminate without
further obligation on the part of the Company.

 

7

 

 

8.4 Voting and Dividend Rights. Unless otherwise provided in an Award Agreement,
Participants shall have none of the rights of a stockholder of the Company with
respect to Restricted Stock until the end of the Restriction Period; provided,
that, except as otherwise provided in an Award Agreement and subject to any
restrictions contained therein, Participants shall have the right to vote and
receive dividends on Restricted Stock during the Restriction Period subject to
the restrictions in Section 13.3. A Participant shall have no rights or
privileges as a stockholder as to Restricted Stock Units, except as otherwise
expressly set forth in an Award Agreement.

 

8.5 Issuance of Restricted Stock and Settlement of Restricted Stock Units.

 

(a)   Upon the expiration of the Restriction Period with respect to any shares
of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration the Company shall issue to the Participant or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restriction Period has expired.

 

(b)   Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon vesting or lapse of any restrictions applicable to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one Share (or other securities
or other property, as applicable) for each such outstanding Restricted Stock
Unit; provided, however, that the Committee may, in its sole discretion, elect
to pay cash or part cash and part Shares in lieu of issuing only Shares in
respect of such Restricted Stock Units. If a cash payment is made in lieu of
issuing Shares in respect of such Restricted Stock Units, the amount of such
payment shall be equal to the Fair Market Value per Share as of the date on
which such Restricted Stock Units have vested or any applicable restrictions
thereon have lapsed.

 

8.6 Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such Shares:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE HOWARD HUGHES CORPORATION 2020 EQUITY INCENTIVE
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE HOWARD HUGHES
CORPORATION AND THE PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON
FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE HOWARD HUGHES CORPORATION.

 

8.7 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning Restricted Stock, the Participant shall be
required to file promptly a copy of such election with the Company.

 

Article 9. Other Stock-Based Awards

 

The Committee, in its sole discretion, may grant Awards of Shares and Awards
that are valued, in whole or in part, by reference to, or are otherwise based on
the Fair Market Value of, Shares (the “Other Stock-Based Awards”), including
without limitation, deferred stock units and other “phantom” awards. Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive one or more Shares (or the equivalent cash value of such Shares) upon
the completion of a specified period of Service, the occurrence of an event
and/or the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Stock-Based Awards will be made, the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards, whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares, and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).

 



8

 

 

Article 10. Compliance with Section 409A of the Code and Section 457A of the
Code

 

10.1 General. The Company intends that any Awards be structured in compliance
with, or to satisfy an exemption from, Section 409A of the Code and all
regulations, guidance, compliance programs and other interpretative authority
thereunder (“Section 409A”), such that there are no adverse tax consequences,
interest, or penalties as a result of the Awards. In the event any Award is
subject to Section 409A, the Committee may, in its sole discretion and without a
Participant’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments or implementation of
policies, procedures and actions with retroactive effect) as are necessary or
appropriate to (i) exempt the Plan and/or any Award from the application of
Section 409A, (ii) preserve the intended tax treatment of any such Award, or
(iii) comply with the requirements of Section 409A, including, without
limitation, any such regulations, guidance, compliance programs and other
interpretative authority that may be issued after the date of grant of an Award.

 

10.2 Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or an Award Agreement, any payment(s) of “nonqualified deferred
compensation” (within the meaning of Section 409A) that are otherwise required
to be made under the Plan to a “specified employee” (as defined under
Section 409A) as a result of his or her separation from Service (other than a
payment that is not subject to Section 409A) shall be delayed for the first six
months following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) on the payment date that immediately follows the end of
such six-month period or as soon as administratively practicable within ninety
days thereafter, but in no event later than the end of the applicable taxable
year in which such six-month period ends.

 

10.3 Separation from Service. A termination of Service shall not be deemed to
have occurred for purposes of any provision of the Plan or any Award Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Section 409A upon or following a
termination of Service, unless such termination is also a “separation from
service” within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. For purposes of any such
provision of the Plan or any Award Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment,”
“termination of Service” or like terms shall mean “separation from service.”

 

10.4 Section 457A. In the event any Award is subject to Section 457A of the Code
(“Section 457A”), the Committee may, in its sole discretion and without a
Participant’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (i) exempt the Plan and/or any Award from the application of Section 457A,
(ii) preserve the intended tax treatment of any such Award, or (iii) comply with
the requirements of Section 457A, including without limitation any such
regulations, guidance, compliance programs and other interpretative authority
that may be issued after the date of the grant.

 

Article 11. Adjustments

 

11.1 Adjustments in Authorized Shares and Awards. In the event of any corporate
event or transaction involving the Company, a Subsidiary and/or an Affiliate
(including, but not limited to, a change in the Shares of the Company or the
capitalization of the Company or a Change of Control) such as a merger,
consolidation, reorganization, recapitalization, separation, stock dividend,
stock split, reverse stock split, split up, spin-off, combination of Shares,
exchange of Shares, dividend in kind, amalgamation, or other like change in
capital structure (other than regular cash dividends to shareholders of the
Company), or any similar corporate event or transaction that the Committee
determines, in its sole discretion, could result in dilution or enlargement of
the rights intended to be granted to, or available for, Participants, the
Committee shall substitute or adjust, as it deems equitable in its sole
discretion, the number and kind of Shares or other property that may be issued
under the Plan (including, without limitation, the Absolute Share Limit) or
under particular forms of Awards, the number and kind of Shares or other
property subject to outstanding Awards, the Option Price, grant price, strike
price or purchase price applicable to outstanding Awards, the Director Award
Limit, and/or other value determinations applicable to the Plan or outstanding
Awards.

 



9

 

 

11.2 Change of Control. Upon the occurrence of a Change of Control after the
Effective Date, unless otherwise specifically prohibited under applicable laws
or by the rules and regulations of any governing governmental agencies or
national securities exchanges, or unless otherwise provided in an applicable
Employment Agreement or the Committee shall determine otherwise in an Award
Agreement, the Committee shall make one or more of the following adjustments to
the terms and conditions of outstanding Awards: (i) continuation or assumption
of such outstanding Awards under the Plan by the Company (if it is the surviving
company or corporation) or by the surviving company or corporation or its
parent; or (ii) substitution by the surviving company or corporation or its
parent of awards with substantially the same value (as determined by the
Committee in its sole discretion, and which may be based on the intrinsic (or
“spread”) value in the case of Options and Stock Appreciation Rights) and
vesting terms for such outstanding Awards; provided, that, any Options and Stock
Appreciation Rights with an Option Price, grant price, or strike price, as
applicable, that is equal to or greater than the per Share value to be paid in
the Change of Control transaction to holders of Shares (or, if no such
consideration is paid, the Fair Market Value of a Share at the time of such
Change of Control transaction) shall be canceled immediately upon the
consummation of such Change of Control for no consideration. Except as otherwise
provided in an applicable Employment Agreement or Award Agreement, any unvested
portion of such continued, assumed, or substituted Awards shall vest in full
upon an applicable Participant’s termination without Cause that occurs within
twelve (12) months following the consummation of such Change of Control, with
any applicable performance metrics deemed achieved at a level established by the
Committee in its sole discretion prior to such consummation.

 

Article 12. Duration, Amendment, Modification, Suspension and Termination

 

12.1 Duration of the Plan. Unless sooner terminated as provided in Section 12.2,
the Plan shall terminate on May 14, 2030.

 

12.2 Amendment, Modification, Suspension and Termination of Plan. The Committee
may amend, alter, suspend, discontinue, or terminate (for purposes of this
Section 12.2, an “Action”) the Plan or any portion thereof or any Award (or
Award Agreement) thereunder at any time; provided that no such Action shall be
made, other than as permitted under Article 10 or 11, (i) without shareholder
approval (A) if such approval is necessary to comply with any tax or regulatory
requirement applicable to the Plan, (B) if such Action increases the number of
Shares available under the Plan (other than an increase permitted under
Article 5 absent shareholder approval), (C) if such Action results in a material
increase in benefits permitted under the Plan (but excluding increases that are
immaterial or that are minor and to benefit the administration of the Plan, to
take account of any changes in applicable law, or to obtain or maintain
favorable tax, exchange, or regulatory treatment for the Company, a Subsidiary,
and/or an Affiliate) or a change in eligibility requirements under the Plan, or
(D) for any Action that results in (x) a reduction of the Option Price, grant
price or strike price per Share, as applicable, of any outstanding Options or
Stock Appreciation Rights, (y) cancellation of any outstanding Options or Stock
Appreciation Rights in exchange for (I) cash, or (II) a new Option or Stock
Appreciation Right (with a lower Option Price, grant price or strike price per
Share, as the case may be) or other Awards, in each case with greater intrinsic
value (if any) than the canceled option or Stock Appreciation Right or (z) a
“repricing” for purposes of the stockholder approval rules of any securities
exchange or inter-dealer quotation system on which the Shares are listed or
quoted, and (ii) without the written consent of the affected Participant, if
such Action would materially diminish the rights of any Participant under any
Award theretofore granted to such Participant under the Plan; provided, further,
that the Committee may amend the Plan, any Award or any Award Agreement without
such consent of the Participant in such manner as it deems necessary to comply
with applicable laws, including without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act.

 

Article 13. General Provisions

 

13.1 No Right to Service. The granting of an Award under the Plan shall impose
no obligation on the Company, any Subsidiary or any Affiliate to continue the
Service of a Participant and shall not lessen or affect any right that the
Company, any Subsidiary or any Affiliate may have to terminate the Service of
such Participant. No Participant or other Person shall have any claim to be
granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

 

13.2 Settlement of Awards; Fractional Shares. Each Award Agreement shall
establish the form in which the Award shall be settled. The Committee shall
determine whether cash, Awards, other securities or other property shall be
issued or paid in lieu of fractional Shares or whether such fractional Shares or
any rights thereto shall be rounded, forfeited or otherwise eliminated.

 

10

 

 

13.3 Dividends and Dividend Equivalents.

 

(a)     Subject to Section 13.3(b) and 13.3(c), the Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, Shares,
other securities, other Awards or other property, on a current or deferred
basis, on such terms and conditions as may be determined by the Committee in its
sole discretion, including, without limitation, payment directly to the
Participant, withholding of such amounts by the Company subject to vesting of
the Award or reinvestment in additional Shares, Restricted Stock or other
Awards.

 

(b)     Without limiting the foregoing, any dividend otherwise payable in
respect of any share of Restricted Stock that remains subject to vesting
conditions at the time of payment of such dividend shall be retained by the
Company, remain subject to the same vesting conditions as the share of
Restricted Stock to which the dividend relates and shall be delivered (without
interest) to the Participant within fifteen days following the date on which
such restrictions on such Restricted Stock lapse (and the right to any such
accumulated dividends shall be forfeited upon the forfeiture of the Restricted
Stock to which such dividends relate).

 

(c)     To the extent provided in an Award Agreement, the holder of an
outstanding Award (other than Restricted Stock) shall be entitled to be credited
with dividend equivalent payments (upon the payment by the Company of dividends
on Shares) either in cash or, in the sole discretion of the Committee, in Shares
having a Fair Market Value equal to the amount of such dividends (and interest
may, in the sole discretion of the Committee, be credited on the amount of cash
dividend equivalents at a rate and subject to such terms as determined by the
Committee), which accumulated dividend equivalents (and interest thereon, if
applicable) shall be payable at the same time as the underlying Award is settled
following the date on which such Award vests (or other restrictions applicable
thereto lapse), and if such Award is forfeited, the Participant shall have no
right to such dividend equivalent payments (or interest thereon, if applicable).

 

13.4 Tax Withholding. The Company shall have the power and the right to deduct
or withhold automatically from any amount deliverable under the Award or
otherwise, or require a Participant to remit to the Company, the maximum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan. With respect to required
withholding, Participants may elect (subject to the Company’s automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the maximum statutory total tax that could be imposed on the
transaction.

 

13.5 No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan. The Committee and the Company make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax on any Person with respect to any Award under
Section 409A or Section 457A or otherwise and none of the Company, any of its
Subsidiaries or Affiliates, or any of their employees or representatives shall
have any liability to a Participant with respect thereto.

 

13.6 Non-Transferability of Awards. Unless otherwise determined by the
Committee, an Award shall not be transferable or assignable by the Participant
except in the event of his death (subject to the applicable laws of descent and
distribution) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate. No transfer shall be permitted for value or
consideration. An award exercisable after the death of a Participant may be
exercised by the heirs, legatees, personal representatives or distributees of
the Participant. Any permitted transfer of the Awards to heirs, legatees,
personal representatives or distributees of the Participant shall not be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof.

 



11

 

 

13.7 Termination of Service. Except as otherwise provided in an Award Agreement,
unless determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or Service due to illness,
vacation, or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with the Company or its Affiliate to
employment or service with the Company or another Affiliate (or vice-versa)
shall be considered a termination of Service; and (ii) if a Participant
undergoes a termination of Service, but such Participant continues to provide
services to the Company or its Affiliates in a non-employee capacity, such
change in status shall not be considered a termination of Service for purposes
of the Plan. Further, unless otherwise determined by the Committee or to the
extent necessary to comply with Section 409A or Section 457A, in the event that
any entity ceases to be Affiliated with the Company (by reason of sale,
divestiture, spin-off, or other similar transaction), unless a Participant’s
employment or service is transferred to another Affiliate immediately following
such transaction, such Participant shall be deemed to have suffered a
termination of Service hereunder as of the date of the consummation of such
transaction.

 

13.8 Clawback/Repayment. All Awards shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (i) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law. Further,
unless otherwise determined by the Committee, to the extent that the Participant
receives any amount in excess of the amount that the Participant should
otherwise have received under the terms of the Award for any reason (including,
without limitation, by reason of a financial restatement, mistake in
calculations, or other administrative error), the Participant shall be required
to repay any such excess amount to the Company.

 

13.9 Detrimental Activity. Notwithstanding anything to the contrary herein, if a
Participant has, as determined by the Committee, engaged in (i) unauthorized
disclosure of any confidential or proprietary information of the Company or any
of its Affiliates; (ii) any activity that would be grounds to terminate the
Participant’s Service for Cause; (iii) a breach by the Participant of any
restrictive covenant by which such Participant is bound, including, without
limitation, any covenant not to compete or not to solicit, in any agreement with
the Company or any of its Affiliates, or (iv) fraud or conduct contributing to
any financial restatements or irregularities, as determined by the Committee in
its sole discretion, then the Committee may, in its sole discretion, provide for
one or more of the following:

 

(a)cancellation of any or all of such Participant’s outstanding Awards; or

 

(b)forfeiture by the Participant of any gain realized on the vesting or exercise
of Awards, and repayment of any such gain promptly to the Company.

 

13.10 Right of Offset. The Company will have the right to offset against its
obligation to deliver Shares (or other property or cash) under the Plan or any
Award Agreement any outstanding amounts (including, without limitation, travel
and entertainment or advance account balances, loans, repayment obligations
under any Awards, or amounts repayable to the Company pursuant to tax
equalization, housing, automobile, or other employee programs) that the
Participant then owes to the Company or any of its Affiliates and any amounts
the Committee otherwise deems appropriate pursuant to any tax equalization
policy or agreement. Notwithstanding the foregoing, if an Award is “deferred
compensation” subject to Section 409A, the Committee will have no right to
offset against its obligation to deliver Shares (or other property or cash)
under the Plan or any Award Agreement if such offset could subject the
Participant to the additional tax imposed under Section 409A in respect of an
outstanding Award.

 

13.11 Conditions and Restrictions on Shares. The Committee may impose such other
conditions or restrictions on any Shares received in connection with an Award as
it may deem advisable or desirable. These restrictions may include, but shall
not be limited to, a requirement that the Participant hold the Shares received
for a specified period of time or a requirement that a Participant represent and
warrant in writing that the Participant is acquiring the Shares for investment
and without any present intention to sell or distribute such Shares. The
certificates for Shares may include any legend which the Committee deems
appropriate to reflect any conditions and restrictions applicable to such
Shares.

 



12

 

 

13.12 Compliance with Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies, or any stock exchanges on
which the Shares are admitted to trading or listed, as may be required. The
Company shall have no obligation to issue or deliver evidence of title for
Shares issued under the Plan prior to:

 

(a)Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

(b)    Completion of any registration or other qualification of the Shares under
any applicable national, state or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.

 

The restrictions contained in this Section 13.12 shall be in addition to any
conditions or restrictions that the Committee may impose pursuant to
Section 13.11. The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company, its Subsidiaries and Affiliates, and all of their
employees and representatives of any liability in respect of the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained.

 

13.13 Rights as a Shareholder. Except as otherwise provided herein or in the
applicable Award Agreement, a Participant shall have none of the rights of a
shareholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.

 

13.14 Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

13.15 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or any of its Subsidiaries
or Affiliates may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other Person. To the extent that any Person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts. The Plan is not
subject to the U.S. Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

13.16 No Constraint on Corporate Action. Nothing in the Plan shall be construed
to (i) limit, impair, or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets, or (ii) limit the right or
power of the Company to take any action which such entity deems to be necessary
or appropriate.

 

13.17 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

13.18 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.

 

13.19 Data Protection. By participating in the Plan, the Participant consents to
the collection, processing, transmission and storage by the Company in any form
whatsoever, of any data of a professional or personal nature which is necessary
for the purposes of introducing and administering the Plan. The Company may
share such information with any Subsidiary or Affiliate, the trustee of any
employee benefit trust, its registrars, trustees, brokers, other third party
administrator or any Person who obtains control of the Company or acquires the
Company, undertaking or part-undertaking which employs the Participant, wherever
situated.

 

13.20 Effective Date. The Plan originally became effective on May 14, 2020 (the
“Effective Date”).

 

* * *

 



13

 

